FILED
                                                                                                                    JUNE 1,2016

                                                                                                                   TN C OU1IT OF
                                                                                                             W ORKERS ' C OI\.IPE NSATIO N
                                                                                                                     CLAI MS

                                                                                                                      Time: S:SS Al\1



                           TENNESSEE BUREAU OF WORKERS' COMPENSATION
                             COURT OF WORKERS' COMPENSATION CLAIMS
                                          AT MEMPHIS

            JANICE PARKER,                                           )    Docket No.: 2016-08-0124
                     Employee,                                       )
            v.                                                       )    State File Number: 1900-2016
            REGIONAL ONE HEALTH,                                     )
                    Employer,                                        )    Judge Allen Phillips
            And,                                                     )
                                                                     )
           KEY RISK,                                                 )
t - - - - - - - - - - -lnsurance-tarrier':.-- - -                    )


                  EXPEDITED HEARING ORDER FOR MEDICAL AND TEMPORARY
                                  DISABILITY BENEFITS



                   This matter came before the undersigned Workers' Compensation Judge on May
           16, 2016, upon the Request for Expedited Hearing filed by Janice Parker pursuant to
           Tennessee Code Annotated section 50-6-239 (2015). Ms. Parker seeks medical and
           temporary disability benefits for an alleged mental injury. Regional One contends she has
           failed to establish a legally compensable claim. Accordingly, the central legal issues are
           whether Ms. Parker has established a compensable mental injury and, if so, whether her
           injury arose primarily out of her employment at Regional One. If the answer to these
           questions is in the affirmative, the question turns to the extent of her entitlement to
           medical and/or temporary disability benefits. For the reasons set forth below, the Court
           finds Ms. Parker has come forward with sufficient evidence, at this time, to show her
           injury arose primarily out of her employment and, that she is entitled to the requested
           benefits.'




           1
             The Court has attached a complete listing of the technical record and exhibits admitted at the Expedited Hearing to
           this Order as an appendix.

                                                                     1
                                    History of Claim

       Ms. Parker is a fifty-eight-year-old resident of Shelby County, Tennessee who had
worked as an orthopedic technician for Regional One, a hospital in Memphis, since 2007.
(Ex. 2.) Her job required assisting the medical and nursing staff with various activities in
the orthopedics service such as applying and removing casts, splints and traction devices.
(Ex. 1.)

        On January 4, 2016, Ms. Parker was to assemble the supplies needed to splint a
patient. The patient, an inmate from the Shelby County Jail, was in a small casting room
where Ms. Parker was to gather the supplies. She recognized him as the same inmate
who, several months prior, had performed a lewd act in her presence while he was
undergoing treatment.

        On January 4, upon entering the casting room, the inmate had looked at Ms.
Parker and "rolled his eyes at her." (Ex. 2.) Feeling uncomfortable, Ms. Parker informed
the attending physician of the inmate's prior behavior. The physician told Ms. Parker to
assemble the necessary supplies and then leave the room.

        Before Ms. Parker could assemble the supplies, the inmate became "agitated" and
began screaming obscenities at the officer accompanying him. In a written statement
given to Regional One on January 4, Ms. Parker stated the inmate "began launching out
of the chair" toward the officer. (Ex. 5 at 5.) In Ms. Parker's affidavit, she noted "[the
officer] pulled her weapon from its holster and aimed it at the patient." (Ex. 2 at 2.) The
inmate was screaming, "shoot, shoot" and words to the effect of "I don't care about you
or no one else ... I have three counts of murder." (Ex. 2 at 2; Ex. 5 at 6.) An attending
physician provided a statement to Regional One on January 4, confirming the obscenity-
screaming inmate lunging at the officer who pulled her gun. The physician stated the
inmate yelled, "shoot me m----f----, I got two murder charges against me." (Ex. 5 at 8.)
The physician noted another officer then "re-handcuffed" the inmate. !d. A co-worker,
Marvelle Tyson, added that when the inmate "jump[ ed]" at the first officer, "the other
officer moved out of the way." (Ex. 5 at 7.)

        In her affidavit, Ms. Parker described being "positioned in front of the gun." (Ex.
2.) At the hearing, the exact positioning of the persons in the room was unclear, including
questioning as to whether she was "in the line of fire." Further, Regional One questioned
Ms. Parker's confusion as to whether Mr. Tyson was present in the room. Regardless,
Ms. Parker described a situation that made exiting the room difficult, if not impossible,
because of the locations of the officer and inmate in relation to the door. She "felt
trapped" and feared being shot.

       After the inmate was subdued, someone (she cannot recall who) helped her from
the room. She then remembers being at the hospital for approximately forty-five minutes

                                             2
to an hour after the event. During that time, she provided a written statement to a
Regional One employee charged with the investigation. In that statement, Ms. Parker
described the inmate's prior lewd behavior and how she asked the physician for
permission not to work with this particular patient on January 4. She then described the
inmate "launching" from his chair and the officer pulling her gun. There is no specific
mention of she, Ms. Parker, being in front of the gun, or, for that matter, the specific
location of any person in the room.

        During the melee, a voice on Regional One's public address system called "code
white," an announcement indicating work-place violence. Ms. Parker could not recall
Regional One announcing another "code white" at any time before January 4, 2016, and
she had no training regarding how to respond to such a warning. Likewise, no one trained
her how to respond to an incident where someone pulled a gun. During her years of
employment at Regional One, she had never been involved in an incident involving a gun
or an altercation with an inmate. She had never felt threatened. At the hearing, she
testified without hesitation that she had not expected an event involving a gun or one
involving an inmate accosting another person. She further testified that she did not expect
any of the events of January 4, 2016, specifically being "trapped in a room" where a gun
would be pulled on an inmate.

        After gathering her belongings, a co-worker "walked" Ms. Parker to her car. She
then began driving home but became nauseated and had to stop the car to vomit. Upon
arriving at her home, she laid across her bed and began to cry. During her testimony, she
described her feeling that day as if "the whole world had flipped over" and the event was
"unreal." The Court noted Ms. Parker becoming noticeably upset and tearful when
recounting the event.

       The next day, January 5, 2016, Ms. Parker called Regional One to advise she was
unable to report to work. 2 She then went, on her own, to Dr. Marcus Reeves at Apex
Primary Health Care, her primary care provider. She reported to Dr. Reeves a "very
traumatic event which occurred at her job yesterday involving a patient who was an
inmate." (Ex. 4 at 1.) Specifically, Dr. Reeves recorded that, "[s]he became very nervous
and anxious, with palpitations, HA' s, and difficulty concentrating. She is still
experiencing these symptoms today." !d. Dr. Reeves opined Ms. Parker suffered from an
"anxiety disorder, unspecified" and noted: "She's been doing [sic] with anxiety issues for
quite some time and this last event may have pushed her 'over the edge'. At this point, I
believe the patient needs specialty psychiatric assistance. We will attempt to assist the

2
  Though no medical records are in evidence to document the visit, Ms. Parker testified she saw an Employee
Assistance Provider at Regional One. The date of such visit is unknown. She also testified that Regional One
provided her a panel of physicians from which she chose Concentra. According to her testimony, the provider at
Concentra advised Ms. Parker that, "they could not help her." As discussed hereafter, Regional One denied her
claim at some point after the Concentra visit. The Court notes Ms. Parker's history of seeing EAP and Concentra but
finds these visits have no bearing on the result herein.

                                                        3
patient with arranging psychiatric assistance." !d. at 2. At this visit, as with the visits
which followed, Ms. Parker paid a thirty dollar co-payment.

        Ms. Parker returned on January 25, 2016, and Dr. Reeves noted no improvement
with "the symptoms of agitation, nervousness, and decreased concentration." !d. at 4. Dr.
Reeves diagnosed a "panic disorder [episodic paroxysmal anxiety] without agoraphobia."
!d. at 7. Dr. Reeves stated that he "can only strongly recommend that she see a
psychiatrist." He made a psychiatric referral to Dr. Robert Buchalter. !d.

      On March 3, 2016, Ms. Parker returned and reported having seen "a psychiatrist"
who diagnosed PTSD. Dr. Reeves added PTSD to his assessment of Ms. Parker and
"encouraged [her] to make sure that she keeps her appointments for the therapy." !d. at 9.

       Ms. Parker did not see a psychiatrist as she reported but instead saw Diana Baker,
a nurse practitioner affiliated with Dr. Buchalter. The only records of Ms. Baker in
evidence are from a visit of March 14, 2016. Ms. Parker related that she had witnessed an
inmate "masturbating as she attempted to splint [his] hand." (Ex. 4 at 15.) She then
related that a "security guard threatened [the] inmate [with a] gun." She told Ms. Baker
she "feared for her life" and that ''I cannot get past it." She claimed that "EAP at
Regional One" told her she had "job stress." !d. After evaluating Ms. Parker, Ms. Baker
recorded, on a handwritten note, that: "Pt seen in this office for management of PTSD &
anxiety & depression." (Ex. 4 at 11.) Ms. Baker further noted, "Pt being medicated" and
that Ms. Parker was to return in "one month." !d.

       Due to insurance coverage issues, Ms. Parker was compelled to find another
provider. On May 2, 2016, she saw Dr. Matthew Smith at Germantown Psychological
Associates upon referral from Ms. Baker. Dr. Smith opined that, "hers seems to be a
well-defined case of PTSD stemming from an incident at work that she perceived as life-
threatening." (Ex. 4 at 14.)

       Ms. Parker testified she continues to experience symptoms of anxiety and stress
because of the incident. She cannot focus and she has "become increasingly nervous and
depressed." (Ex. 2 at 3.) She is uncharacteristically disorganized. As of the date of the
hearing, she remains on medication and feels unable to return to work.

       Regional One did not dispute the occurrence of the event. However, it contended
the event was not "unexpected." Inmates and guards are routinely present at the hospital.
The guards carry guns. Further, in this instance, Ms. Parker was aware of the history of
the particular inmate and his actions on January 4, 2016, were something that she should
have anticipated. Because Ms. Parker should not have perceived the event as unexpected,
Regional One contends Ms. Parker's alleged injury is not compensable.

      In support of its position, Regional One offered the testimony of Ms. Sharon

                                            4
Story, an occupational nurse at Regional One who is responsible for handling workers'
compensation claims. In this case, she was custodian of the employee statements taken on
January 4, 2016, that were introduced into evidence. She also testified she first spoke
with Ms. Parker on January 8, 2016, when Ms. Parker advised she was off work because
of the accident per her doctor's orders. Ms. Story provided a panel of physicians from
which Ms. Parker chose Concentra. Thereafter, Regional One's carrier denied Ms.
Parker's claim.

       Ms. Story was aware of armed guards at Regional One on a daily basis. She also
was aware of incidents involving confrontations at the hospital between patients, and
other parties such as family members, during her time at the hospital. Though she is
aware of workplace violence training, she is unaware specifically if and when Ms. Parker
received such training. She responded to extensive questioning on direct and cross-
examination regarding Ms. Parker's statements regarding whether she was in the "line of
fire" of the officer's weapon. She also related having been personally involved m a
robbery situation but conceded she was not near the actual perpetrators.

       In Ms. Parker's PBD, she requested medical benefits. 3 At the hearing, Ms. Parker
requested medical evaluation and treatment of her mental injury, payment of outstanding
medical bills, and temporary disability benefits from January 4, 2016, and ongoing. The
DCN listed as "Defenses": "Legal causation, compensability, there is no requirement in
the law to provide a panel for an event that does not rise to the level of a compensable
workers' compensation claim."

                            Findings of Fact and Conclusions of Law

                                            Standard applied

       At an Expedited Hearing, Ms. Parker need not prove every element of her claim
by a preponderance of the evidence in order to obtain relief. McCord v. Advantage
Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-
8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). Instead, she must come forward
with sufficient evidence from which this Court might determine she is likely to prevail at
a hearing on the merits. !d.; Tenn. Code Ann. § 50-6-239(d)(l) (2015). In analyzing
whether she has met her burden, the Court will not remedially or liberally construe the
law in her favor, but instead shall construe the law fairly, impartially, and in accordance
with basic principles of statutory construction favoring neither Ms. Parker nor Regional
One. See Tenn. Code Ann.§ 50-6-116 (2015).



3
 The PBD on file is a poor copy, which causes difficulty in determining whether Ms. Parker checked "lost wage
benefits." Ms. Parker announced at the hearing that she sought temporary benefits, and the case proceeded
accordingly.

                                                     5
                                                 Compensability

        Ms. Parker claims a mental injury. At the outset, this Court notes what our
Supreme Court has called a difficulty in pinpointing the exact cause of many mentaJ
injuries. ' Cutler-Hammer v. Crabtree, 54 S.W.3d 748, 754 (Tenn. 2001). 4 "Tenn s ee
courts have long struggled to define precisely when a mental injury will be deemed an
injury by accident arising out of the employment. In so doing, they have endeavored to
strike a balance between compensating employees for their injuries and ensuring that
employers are not obligated to bear the costs of spurious claims or claims whose true
origins lie outside the workplace." !d.

        In many respects, Ms. Parker's case epitomizes this difficulty. She earnestly
claims the event of January 4, 2016, caused her to feel as if her world was "flipped over."
Regional One counters it should not be held responsible for her mental issues allegedly
resulting from an event neither unexpected nor beyond the pale of reasonable occurrences
in its workplace. After careful review of the evidence, the Court finds Ms. Parker's
position more in line with Tennessee law and that she has come forward with sufficient
evidence for the Court to determine she is likely to prevail at a hearing on the merits
when considering the applicable definition of injury.

        Tennessee law allows compensation for mental injuries if they are caused by either
1) a compensable physical injury, or 2) a sudden or unusual mental stimulus, such as
fright, shock, or even excessive, unexpected anxiety. Cutler, 54 S.W.3d at 754, citing
Jose v. Equifax, 556 S.W.2d 82, 84 (Tenn. 1977). Ms. Parker did not sustain a physical
injury; hence, the Court looks to whether the event of January 4, 20 16, meets the second
set of criteria. The Court finds Ms. Parker experienced the requisite mental stimuli to
establish compensability. Ms. Parker testified the inmate suddenly sprang from his chair
and lunged at the officer. The officer drew her gun while the inmate screamed obscenities
and moved in a threatening motion. These basic facts are uncontroverted, supported not
only by Ms. Parker, but also by other Regional One employees. The Court finds Ms.
Parker was startled, frightened and shocked by the inmate's actions. Her tearful
recounting of the event was both credible and convincing. The Court believes her anxiety
and stress prompted by the event was real both on the date of the occurrence and now.

     In Gatlin v. Knoxville, 822 S.W.2d 587, 592 (Tenn. 1991), our Supreme Court
deemed the employee's mental injury non-compensable because he could not point to

4
  The Tennessee Workers' Compensation Appeals Board allows reliance on precedent from the Tennessee Supreme
Court "unless it is evident that the Supreme Court's decision or rationale relied on a remedial interpretation of pre-
July I, 20 14 statutes, that it relied on specific statutory language no longer contained in the Workers' Compensation
Law, and/or that it relied on an analysis that has since been addressed by the general assembly through statutory
amendments." McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEX!S 6, *13 n.4 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).


                                                          6
"any acute and unexpected mental stimulus." !d. at 589. That employee argued exposure
to "special stress" simply from the fact that the work of an undercover police officer
exposed him to a level of stress different from that experienced by officers in less
dangerous work. !d. The Supreme Court found under the facts in Gatlin the lack of "an
identifiable stressful event" prevented recovery.

        Here, this Court finds the stress of January 4, 2016, was not what Ms. Parker
would ordinarily experience in an orthopedic technician's job duties. Contrary to
Regional One's assertions, the event of January 4, 2016, was not an expected occurrence
in the context of an orthopedic technician's job description. Even though the hospital had
long-treated inmates, an employee in the position of Ms. Parker would not reasonably
expect, as part of her normal work activities, to face confinement in a small room with a
dangerous inmate and an officer forced to draw her gun. The inmate's previous lewd
behavior does not create an expectation on her part of possible violence. She bolsters the
unexpectedness of the event by testifying that she neither experienced nor knew of prior
violent events at her workstation.

        Ms. Parker argues Craven v. Corrections Corp. of America, No. W2005-01537-
SC-WCM-CV, 2006 Tenn. LEXIS 972 (Tenn. Workers' Comp. Panel Oct. 26, 2006),
supports her position. The Court agrees. There, the employee witnessed a violent attack
on a close co-worker. The Panel found that injury compensable because it was a sudden
and unexpected mental stimulus that produced unusual and extraordinary anxiety. !d. at
*19. Those facts comport with the facts in the instant case, even though the event in
Craven might have been more severe. It is not a question of degree, but rather a question
of whether the event produces sudden, unexpected, and unusual stress, shock, or fright.
Regional One concedes that "acute, sudden, and unexpected emotional stress" producing
a mental injury is compensable, but it disputes Ms. Parker encountered such stress.
Again, the Court disagrees and finds the evidence, taken in its totality, supports a finding
that the event of January 4, 2016, was of the sudden and unexpected variety compensable
under Tennessee law.

        Regional One also argued against compensability because Ms. Parker was not
specifically "in the line of fire" of the officer's gun. The Court is not impressed with this
argument. Being in a small room with an unrestrained inmate charged with murder whose
threatening conduct requires an officer to draw her weapon is sufficiently stressful
without Ms. Parker actually being in front of the weapon. While having a gun pointed
directly at her may have increased the degree of stress, it is not a required element for a
compensable event. This argument is akin to finding the event in Craven was more
severe and therefore compensable while the instant facts do not support compensability.
Again, the severity of the stimuli alone is not controlling; instead, the standard is whether
the stimulus is sudden and unusual and produces uncharacteristic fright, shock, or
anxiety.


                                              7
       At this stage of the case, Ms. Parker is not required to establish through expert
medical proof that her injury arose primarily out of the employment. She is, as stated
previously, required to come forward with sufficient evidence from which the Court
might find she is likely to prevail at a hearing on the merits. The Court so finds.

                                     Medical benefits

       Having found sufficient proof of compensability at this stage of the case, the Court
turns to medical causation. Ms. Parker must show, "to a reasonable degree of medical
certainty that [her alleged work injury] contributed more than fifty percent (50%) in
causing the ... disablement or need for medical treatment, considering all causes." Tenn.
Code Ann. § 50-6-102(14)(C) (2015). "Shown to a reasonable degree of medical
certainty" means that, in the opinion of the treating physician, it is more likely than not
considering all causes as opposed to speculation or possibility. Tenn. Code Ann. § 50-6-
102(14)(D) (2015). As with compensability, Ms. Parker need not prove these elements of
medical causation by a preponderance of the evidence. Instead, she must "present
evidence sufficient for [this Court] to conclude [she] would likely prevail at a hearing on
the merits." McCord, at *5.

       In McCord, our Appeals Board explained the logic of relaxing the preponderance
of evidence standard at Expedited Hearings. Namely, requiring Ms. Parker to prove the
"arising primarily out of' requirements by a preponderance of the evidence at this
Expedited Hearing, "would require [her] to seek out, obtain, and pay for a medical
evaluation or treatment before [Regional One] would have any obligation to provide
medical benefits." McCord, at *5. "The delays inherent in such an approach, not to
mention the cost barrier ... would be inconsistent with a fair, expeditious, and efficient
workers' compensation system." !d. Conversely, our Appeals Board also recognized that
"mere notice of an alleged workplace accident, in and of itself, does not trigger an
employer's duty to provide medical benefits . . . without regard to the particular
circumstances presented." !d. at *7. Rather, the "statute and rules contemplate that an
employer has an initial period of time following receipt of notice of a work accident ...
within which it must investigate a claim and make a preliminary decision on
compensability." Each case "is different and should be evaluated on its own merits." !d.
at *6.

       Applying these standards to the instant case, Regional One was within its rights to
deny medical benefits based upon its assertion that the injury is not compensable. This
denial required Ms. Parker to come forward with sufficient evidence for this Court to
determine she might prove a compensable injury at a full hearing. The Court determines
she has done so. On January 5, 2016, the day following the incident, Ms. Parker saw Dr.
Reeves, a medical doctor, who diagnosed anxiety and recommended she seek psychiatric
evaluation. Dr. Reeves specifically noted the event "may have pushed her 'over the
edge."' (Ex 4 at 2.) The Court finds these statements sufficient to establish Ms. Parker

                                            8
would likely prevail at a hearing on the merits regarding medical causation.

       The Court is mindful that Ms. Baker and Dr. Smith, the two psychologists who
treated her, are not medical doctors and, accordingly, cannot opine as to causation. See
Selby v. Highways, Inc., No. M2002-00340-WC-R3-CV, 2003 Tenn. LEXIS 413, at *12
(Tenn. Workers' Comp. Panel May 15, 2003) (a court cannot base a finding of causation
solely upon the opinion of a psychologist). However, as noted, Dr. Reeves is a medical
doctor and sufficiently opined, under the relaxed burden at this Expedited Hearing, that a
causal relation existed between the event of January 4, 2016, and Ms. Parker's condition.
See Ex. 4 at 2. Likewise, Ms. Baker did diagnose PTSD in her initial evaluation of
February 29, 2016, (Ex. 4 at 2), and Dr. Smith stated she had "a well-defined case of
PTSD." (Ex. 4 at 14.) These evaluations note findings consistent with Ms. Parker's
affidavit and hearing testimony and are entirely consistent with Dr. Reeves'
recommendation that Ms. Parker receive psychiatric evaluation.

        Likewise, the Court is mindful that the evidence indicates Ms. Parker suffered
 from anxiety prior to January 4, 2016. See Ex. 4 at 2. However, this prior history does not
insulate Regional One from responsibility for Ms. Parker's mental injury. An employer
takes an employee with all preexisting conditions and cannot escape liability when the
employee, upon suffering a work-related injury, incurs a disability far greater than if she
had not had a preexisting condition. Kellerman v. Food Lion, Inc., 929 S.W.2d 333, 335
(Tenn. 1996). This principle holds true in mental injury cases. In Craven, the evidence
indicated the employee had "experienced a number of stressful life experiences." Craven,
at *20. However, the attack on his co-worker served as the stimulus for his mental injury.
!d. The facts of this case are analogous.

       Authority from our Appeals Board confirms the long-standing principle of
aggravation of pre-existing conditions. In Miller v. Lowe's Home Ctrs., Inc., No. 2015-
05-0158, 2015 TN Wrk. Comp App Bd. LEXIS 40 (Tenn. Workers' Comp. App. Bd.
Oct. 21, 20 15), the Board found that:

      [T]o qualify for medical benefits at an interlocutory hearing, an injured
      worker who alleges an aggravation of a preexisting condition must offer
      evidence that the aggravation arose primarily out of and in the course and
      scope of employment. See Tenn. Code Ann. § 50-6-102(13)(A) (2015).
      Moreover, the employee must come forward with sufficient evidence from
      which the trial court can determine that the employee would likely
      establish, to a reasonable degree of medical certainty, that the work
      accident contributed more than fifty percent in causing the aggravation,
      considering all causes. See Tenn. Code Ann. § 50-6-102(13)(B)-(C).
      Finally, an aggravation or exacerbation need not be permanent for an
      injured worker to qualify for medical treatment reasonably necessitated by
      the aggravation.

                                             9
Miller, at * 18.

        Here, Dr. Reeves specifically noted the event in question "may have pushed her
'over the edge."' (Ex. 4 at 2.) Ms. Parker now needs "psychiatric assistance" when there
is no evidence that she needed that assistance before January 4, 2016. Accordingly, the
Court finds Ms. Parker has shown a likelihood of prevailing on the merits regarding her
claim for medical benefits. Regional One shall provide a panel of physicians to evaluate
and treat her mental injury and shall be responsible for medical expenses to date. Based
upon the evidence, those expenses are three thirty dollar co-payments made by Ms.
Parker.

                               Temporary disability benefits

        Under Tennessee law, to establish entitlement to temporary total benefits, Ms.
Parker must show she "was (1) totally disabled to work by a compensable injury; (2) that
there was a causal connection between the injury and her inability to work; and (3) the
duration of that period of disability." Jones v. Crencor Leasing and Sales, No. 2015-06-
0332, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Tenn. Workers' Comp. App. Bd.
Dec. 11, 2015). TTD benefits terminate when Ms. Parker demonstrates the ability to
return to work or attains maximum medical improvement. !d.

       In this case, the only medical expert evidence of Ms. Parker being taken off work
due to her mental injury appears in the records of Dr. Reeves. Again, he is the only
medical doctor whose opinions are in evidence and the only provider upon whose opinion
Ms. Parker might rely for proof of her inability to work. See Selby, supra. When looking
to his opinions, Dr. Reeves first opined Ms. Parker was unable to work from January 5,
2016, until January 11, 2016. (Ex. 4 at 17.) On January 11, 2016, he again took her off
work until "after her specialist evaluation." (Ex. 4 at 18.) On January 25, 2016, he opined
she was "unable to return to work until further evaluation has been completed." (Ex. 4 at
19.) Because Ms. Parker is yet to complete her evaluation, the Court finds these
statements of Dr. Reeves show a total disability to work because of a compensable injury
and the duration of that period of disability. Having already found adequate proof of a
causal relationship between the January 4, 2016 event and the injury, the Court finds Ms.
Parker has shown a likelihood of prevailing at a hearing on the merits regarding the
claimed temporary total disability benefits from January 4, 2016, forward.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Parker shall receive medical benefits from Regional One for evaluation and
      treatment of her alleged psychological injury of January 4, 2016. Regional One
      shall provide a panel of psychiatrists to evaluate Ms. Parker and determine
      reasonable and necessary medical treatment for her alleged mental injury of

                                            10
       January 4, 2016.

    2. Ms. Parker is entitled to temporary total disability benefits for the period of
       January 4, 2016, to May 16, 2016, a period of nineteen weeks, and ongoing until a
       physician releases her to return to work or places her at MMI. At this time, the
       parties have not agreed to the proper weekly compensation rate. If they are unable
       to agree, they may submit the issue to the Court for determination.

   3. This matter is set for an Initial (Status) Hearing on July 20, 2016, at 10:00 a.m.
      Central time.


       ENTERED this the 1st day of u




Initial (Status) Hearing:

       An Initial (Status) Hearing has been set with Judge Allen Phillips, Court of
Workers' Compensation Claims. You must call 731-422-5263 or toll-free at 855-543-
5038 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.

Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.


                                           11
4. The appealing party is responsible for payment of a filing fee in the amount of
   $75.00. Within ten calendar days after the filing of a notice of appeal, payment
   must be received by check, money order, or credit card payment. Payments can be
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifYing the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue( s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         12
                                               APPENDIX

Exhibits:
   1. Ms. Parker's Job Description;
   2. Ms. Parker's Affidavit;
   3. Ms. Parker's Statement given to Regional One;
   4. Medical Records, billing and off-work statements of Diane Baker, FNP; Matthew
       Smith, PhD. and Apex Primary Health (Dr. Reeves); and
   5. Affidavit of Sharon Story (with attached witness statements).


Technical record:
   1. Petition for Benefit Determination, filed on February 2, 2016;
   2. Dispute Certification Notice, filed on March 8, 2016;
   3. Request for Expedited Hearing, filed on April4, 2016; and
   4. Regional One's Witness and Exhibit List. 5




5
   The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.


                                                     13
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 1st day of
June, 2016.


Name                        Certified Via        Via     Service sent to:
                            Mail      Fax        Email
Linda K. Gamer, Esq.
Em_ployee's Counsel                                X     Lgamer4@comcast.net
Michael W. Jones, Esq.
Employer's Counsel                                 X     mj ones@wimberlylawson.com




                                         P~,~:::;
                                         Court of orkers' Compensation Claims
                                         WC.CourtCierk@tn.gov




                                            14